                                                        Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 1 of 14




                                                    1     LEON GREENBERG, ESQ., NSB 8094
                                                          A Professional Corporation
                                                    2     2965 South Jones Blvd., #E-3
                                                          Las Vegas, NV 89146
                                                    3     Tel. (702) 383-6085
                                                          Fax: (702) 385-1827
                                                    4
                                                          Mark R. Thierman, NSB 8285
                                                    5     Joshua D. Buck, NSB 12187
                                                          THIERMAN BUCK LLP
                                                    6     7287 Lakeside Drive
                                                          Reno, Nevada 89511
                                                    7     Tel. (775) 284-1500
                                                          Fax. (775) 703-5027
                                                    8
                                                          James P. Kemp, NSB 6375
                                                    9     KEMP & KEMP, ATTORNEYS AT LAW
Email info@thiermanbuck.com www.thiermanbuck.com




                                                          7435 W. Azure Drive, Suite 110
                                                   10     Las Vegas, NV 89130
                                                          Tel. (702) 258-1183
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                          Robin Potter, Esq.
              THIERMAN BUCK LLP




                                                   12     (Pending Pro Hac Vice Admission)
                 7287 Lakeside Drive




                                                          111 E. Wacker Dr., Suite 2600
                   Reno, NV 89511




                                                   13     Chicago, IL 60601
                                                          Tel. (312) 861-1800
                                                   14
                                                          Attorneys for Plaintiffs
                                                   15
                                                   16                                UNITED STATES DISTRICT COURT
                                                   17
                                                                                               DISTRICT OF NEVADA
                                                   18
                                                   19                                                           Case No.: 2:13-CV-109-RCJ-CWH
                                                         JOSEPH CESARZ, QUY NGOC TANG, and
                                                   20    all persons whose names are set forth in
                                                         Exhibit A to the First Amended Complaint,
                                                   21                                                           PLAINTIFF’S NOTICE OF APPEAL
                                                         individually and on behalf of all others
                                                         similarly situated,
                                                   22
                                                   23                           Plaintiffs,

                                                   24    vs.

                                                   25    WYNN LAS VEGAS, LLC, and STEVE
                                                         WYNN,
                                                   26
                                                         Defendants.
                                                   27
                                                   28


                                                                                                          -1-
                                                                                              PLAINTIFF’S NOTICE OF APPEAL
                                                        Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 2 of 14




                                                    1            Notice is hereby given that Plaintiffs JOSEPH CESARZ and QUY NGOC TANG
                                                    2    (“Plaintiffs”), by and through her counsel, appeals to the United States Court of Appeals for the
                                                    3    Ninth Circuit from the final judgment of this Court on January 16, 2019 in the above-captioned
                                                    4    case.
                                                    5            Attached hereto as Exhibit “A” is a copy of the District Court’s Order entered on January
                                                    6    16, 2019 (ECF No. 153).
                                                    7            Attached hereto as Exhibit “B” is a copy of the District Court’s final judgment entered on
                                                    8    January 16, 2019 (ECF No. 154).
                                                    9            Attached hereto as Exhibit “C” is a copy of the Representation Statement required by
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10    Federal Rule of Appellate Procedure 12(b) and Circuit Rules 3-2 and 12-2.
                                                   11    Dated: January 28, 2019                              THIERMAN BUCK LLP
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13                                                          By:    /s/Joshua D. Buck
                                                                                                                      Mark R. Thierman
                                                   14
                                                                                                                      Joshua D. Buck
                                                   15
                                                                                                                      Attorneys for Plaintiff
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                        -2-
                                                                                          PLAINTIFF’S NOTICE OF APPEAL
Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 3 of 14


                       EXHIBIT A




               Order Granting Motion to Dismiss, ECF No. 153




                       EXHIBIT A
          Case
          Case 2:13-cv-00109-APG-DJA
               2:13-cv-00109-RCJ-CWH Document
                                      Document155
                                               153 Filed
                                                    Filed01/28/19
                                                          01/16/19 Page
                                                                    Page41ofof14
                                                                               5




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7   JOSEPH CESARZ et al.,                 )
                                           )
 8                Plaintiffs,              )
                                           )                      2:13-cv-00109-RCJ-CWH
                                           )
 9         vs.
                                           )
                                           )                               ORDER
10   WYNN LAS VEGAS LLC et al.,            )
                                           )
11                Defendants.              )
                                           )
12

13          This Fair Labor Standards Act (“FLSA”) action arises out of a casino’s policy of

14   requiring dealers who are paid the minimum wage before tips to share their tips with non-

15   customarily tipped employees. The Court dismissed the case, agreeing with a judge of the

16   District of Oregon that the Department of Labor’s (“the DOL”) 2011 amendments to 29 C.F.R.

17   §§ 531.52 and 531.54 banning the practice (“the Regulation”) was not a permissible reading of

18   the governing statute, 29 U.S.C. § 203(m). The Court of Appeals reversed both cases in a

19   consolidated, 2-to-1 opinion, ruling that the Regulation represented permissible agency action in

20   the face of silence in the FLSA. Or. Rest. & Lodging Ass’n v. Perez, 816 F.3d 1080, 1090 (9th

21   Cir. 2016). Ten judges dissented from the denial of rehearing en banc. Or. Rest. & Lodging

22   Ass’n v. Perez, 843 F.3d 355 (9th Cir. 2016) (O’Scannlain, J., dissenting).

23          The Tenth Circuit has ruled to the contrary, Marlow v. New Food Guy, Inc., 861 F.3d

24   1157, 1162–64 (10th Cir. 2017) (explicitly disagreeing that the Regulation was within the DOL’s


                                                   1 of 5
          Case
          Case 2:13-cv-00109-APG-DJA
               2:13-cv-00109-RCJ-CWH Document
                                      Document155
                                               153 Filed
                                                    Filed01/28/19
                                                          01/16/19 Page
                                                                    Page52ofof14
                                                                               5




 1   authority to adopt), and the Ninth Circuit’s ruling had already created a slightly different split

 2   with the Fourth Circuit, Trejo v. Ryman Hospitality Props., Inc., 795 F.3d 442, 448 (4th Cir.

 3   2015) (ruling that there was no cause of action under the FLSA where employees were paid the

 4   minimum wage before tips). Defendants in both cases petitioned the Supreme Court for writs of

 5   certiorari. The Court vacated the trial and stayed the case pending disposition of the petitions.

 6   The Supreme Court denied the petitions after the DOL conceded that it had no statutory authority

 7   to promulgate the Regulation, noting that Congress had nullified the Regulation and changed the

 8   rule going forward by amending the FLSA directly. (Brief of Resps., Nat’l Rest. Ass’n v. Dep’t

 9   of Labor, No. 16-920, 2018 WL 2357725). The mandate has issued, and Defendants ask the

10   Court to dismiss.

11          As Defendants note, Congress has provided that the Regulation “shall have no further

12   force or effect until any future action taken by the Administrator of the Wage and Hour Division

13   of the Department of Labor.” Consolidated Appropriations Act, 2018, Pub. L. 115-141, Div. S,

14   Tit. XII, § 1201(c), 132 Stat. 348, 1149 (2018). The Court must give meaning to every word

15   Congress uses. Leocal v. Ashcroft, 543 U.S. 1, 12 (2004). Congress has prohibited the

16   Regulation from having any further force or effect. “Force” indicates continuing regulatory

17   force, i.e., the duty of regulated entities to comply. Plaintiffs do not assert that Defendants need

18   still comply with the Regulation. They only seek damages for alleged violations during the

19   period the Regulation was in force. But Congress has declared that the Regulation shall also

20   have no further “effect.” To permit Defendants to suffer damages based on the now-defunct

21   Regulation would be to permit it to have a further effect. It is a further effect of a law for an

22   entity to be made to pay damages under it. Congress has prohibited this, and the Court is

23   compelled to dismiss. Even if the Court were to read “force or effect” as a single term of art,

24   Black’s Law Dictionary 761 (10th ed. 2014), the result would be the same. Entry of a money


                                                     2 of 5
          Case
          Case 2:13-cv-00109-APG-DJA
               2:13-cv-00109-RCJ-CWH Document
                                      Document155
                                               153 Filed
                                                    Filed01/28/19
                                                          01/16/19 Page
                                                                    Page63ofof14
                                                                               5




 1   judgment based on violations of the Regulation would constitute a “further force or effect” of the

 2   Regulation.

 3          The parties do not dispute that Congress contemporaneously amended the FLSA to

 4   prohibit tip-sharing with non-customarily tipped employees, regardless of the wage paid.

 5   Congress’ nullification of the Regulation and simultaneous amendment of the FLSA to provide a

 6   similar rule would have been superfluous if the FLSA had permitted the DOL to have enacted

 7   the Regulation in the first place. This is likely why the Supreme Court denied certiorari in the

 8   face of a clear circuit split on an issue of federal law and an admission by the DOL that the ruling

 9   in its favor below should be reversed, i.e., the split had essentially become moot when Congress

10   nullified the Regulation upon which the underlying claims were based before any Defendant had

11   been subjected to judgment thereunder.

12          Even if Congress had not nullified the Regulation, as Defendants note, the DOL has

13   explicitly rejected its prior interpretation of the relevant provisions of the FLSA as embodied in

14   the Regulation and admitted that it had no statutory authority to adopt the Regulation. The

15   deference upon which the Court of Appeals rested its decision, see generally Chevron U.S.A.,

16   Inc. v. NRDC, 467 U.S. 837 (1984), therefore now compels a contrary result, because the DOL

17   has since reinterpreted the Regulation not to have been within its grant of authority under the

18   FLSA, Rust v. Sullivan, 500 U.S. 173, 186–87 (1991) (citing id. at 862). The DOL’s

19   reconsideration of the issue was not unreasoned, arbitrary, or capricious, as shown by the DOL’s

20   very lengthy reasoning in its notice of rulemaking proposing to rescind the Regulation. Tip

21   Regulations Under the Fair Labor Standards Act (FLSA), 82 Fed. Reg. 57395-01 (Dec. 5, 2017).

22          Plaintiffs argue that the DOL did not engage in rulemaking as to the rescission of the

23   Regulation, so no deference is owed to its own criticism and nascent reconsideration of the

24   Regulation as published in the Federal Register. But rulemaking is not a prerequisite for


                                                    3 of 5
           Case
           Case 2:13-cv-00109-APG-DJA
                2:13-cv-00109-RCJ-CWH Document
                                       Document155
                                                153 Filed
                                                     Filed01/28/19
                                                           01/16/19 Page
                                                                     Page74ofof14
                                                                                5




 1   deference to an agency’s interpretation (or in this case, reinterpretation) of a statute. E.M. ex rel.

 2   E.M. v. Pajaro Valley Unified Sch. Dist. Office of Admin. Hearings, 758 F.3d 1162, 1173–74

 3   (9th Cir. 2014) (citing Chase Bank USA, N.A. v. McCoy, 562 U.S. 195, 208 (2011) (citing Auer

 4   v. Robbins, 519 U.S. 452, 461 (1997)); United States v. Mead Corp., 533 U.S. 218, 229–30

 5   (2001)) (noting that deference to an agency’s reasonable interpretation of a statute is appropriate

 6   even if merely advanced in a legal brief), cert. denied, 135 S. Ct. 996 (2015). Anyway, in this

 7   case, rulemaking had in fact begun, and it ceased only because further action became moot when

 8   Congress nullified the Regulation.

 9          The DOL’s revised opinion as to the lawfulness of the Regulation was not unreasoned or

10   arbitrary. There was a circuit split on the issue 2-to-1 against the DOL’s previous opinion, and

11   the judges of the lone circuit to agree with the DOL’s previous interpretation were themselves

12   sharply split. The Secretary of Labor’s own testimony before Congress as to the DOL’s revised

13   opinion convinced Congress to nullify the Regulation and simultaneously amend the FLSA by

14   statute, because although Congress agreed the Regulation was desirable as a matter of policy, it

15   also agreed with the DOL’s revised opinion that the DOL had no authority to promulgate the

16   Regulation. The Court cannot say in light of all this that the DOL’s revised opinion was not a

17   result of “reasoned analysis,” Rust, 500 U.S. at 187 (quoting Motor Vehicle Mfrs. Ass’n of U.S.,

18   Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983)), and the Court would therefore

19   have to defer to the DOL’s revised interpretation, even if the issue were not decided by

20   Congress’ nullification of the Regulation.

21   ///

22   ///

23   ///

24   ///


                                                     4 of 5
          Case
          Case 2:13-cv-00109-APG-DJA
               2:13-cv-00109-RCJ-CWH Document
                                      Document155
                                               153 Filed
                                                    Filed01/28/19
                                                          01/16/19 Page
                                                                    Page85ofof14
                                                                               5




 1                                        CONCLUSION

 2         IT IS HEREBY ORDERED that the Motion to Dismiss (ECF No. 133) is GRANTED.

 3         IT IS FURTHER ORDERED that the Clerk shall enter judgment and close the case. IT

 4         IS SO ORDERED.

 5              16thday
     Dated this 16th dayofofNovember,
                             January, 2019.
                                      2018.

 6
                                              _____________________________________
 7                                                      ROBERT C. JONES
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                              5 of 5
Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 9 of 14


                      EXHIBIT B




                        Judgment, ECF No. 154




                      EXHIBIT B
               Case
                Case2:13-cv-00109-APG-DJA
                     2:13-cv-00109-RCJ-CWH Document
                                            Document155
                                                     154 Filed
                                                           Filed01/28/19
                                                                 01/16/19 Page
                                                                           Page101 of
                                                                                   of 14
                                                                                      1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


JOSEPH CESARZ et al.,
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiffs,
         v.                                            Case Number: 2:13-cv-00109-RCJ-CWH
WYNN LAS VEGAS LLC et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
IT IS ORDERED AND ADJUDGED that the Motion to Dismiss (ECF No. 133) is GRANTED.

IT IS FURTHER ORDERED AND ADJUDGED that judgment is hereby entered and this case is closed.




         January 16, 2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ L. Haywood
                                                             Deputy Clerk
Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 11 of 14


                       EXHIBIT C




                        Representation Statement




                       EXHIBIT C
                                                        Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 12 of 14




                                                    1      LEON GREENBERG, ESQ., NSB 8094
                                                           A Professional Corporation
                                                    2      2965 South Jones Blvd., #E-3
                                                           Las Vegas, NV 89146
                                                    3      Tel. (702) 383-6085
                                                           Fax: (702) 385-1827
                                                    4
                                                           Mark R. Thierman, NSB 8285
                                                    5      Joshua D. Buck, NSB 12187
                                                           THIERMAN BUCK LLP
                                                    6      7287 Lakeside Drive
                                                           Reno, Nevada 89511
                                                    7      Tel. (775) 284-1500
                                                           Fax. (775) 703-5027
                                                    8
                                                           James P. Kemp, NSB 6375
                                                    9      KEMP & KEMP, ATTORNEYS AT LAW
Email info@thiermanbuck.com www.thiermanbuck.com




                                                           7435 W. Azure Drive, Suite 110
                                                   10      Las Vegas, NV 89130
                                                           Tel. (702) 258-1183
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                           Robin Potter, Esq., Pro Hac Vice
              THIERMAN BUCK LLP




                                                   12      111 E. Wacker Dr., Suite 2600
                 7287 Lakeside Drive




                                                           Chicago, IL 60601
                   Reno, NV 89511




                                                   13      Tel. (312) 861-1800
                                                   14      Attorneys for Plaintiffs
                                                   15
                                                   16                                 UNITED STATES DISTRICT COURT

                                                   17                                           DISTRICT OF NEVADA
                                                   18
                                                          JOSEPH CESARZ, QUY NGOC TANG, and                    Case No.: 2:13-CV-109-RCJ-CWH
                                                   19
                                                          all persons whose names are set forth in
                                                   20     Exhibit A to the First Amended Complaint,
                                                                                                               REPRESENTATION STATEMENT
                                                          individually and on behalf of all others
                                                   21     similarly situated,
                                                   22
                                                                                 Plaintiffs,
                                                   23
                                                          vs.
                                                   24
                                                          WYNN LAS VEGAS, LLC, and STEVE
                                                   25     WYNN,

                                                   26     Defendants.
                                                   27
                                                   28


                                                                                                         -1-
                                                                                               REPRESENTATION STATEMENT
                                                        Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 13 of 14




                                                    1             The undersigned represents JOSEPH CESARZ and QUY NGOC TANG, plaintiffs and
                                                    2     appellants in this matter, as well as all persons whose names are set forth in Exhibit A to the First
                                                    3     Amended Complaint and who have otherwise opted-in to the action, individually and on behalf
                                                    4     of all others similarly situated. The following is a list of all of the parties to the action and the
                                                    5     information regarding their counsel. See FRAP 12(b); see also Ninth Circuit Rule3-2(b).
                                                    6
                                                    7           Plaintiffs Joseph Cesarz and Quy Ngoc              Defendants Wynn Las Vegas, LLC and
                                                              Tang, and all persons whose names are set                        Steve Wynn
                                                    8          forth in Exhibit A of the First Amended
                                                    9         Complaint and who have otherwise opted-
                                                              in to the action, individually and on behalf
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10                of all others similarly situated
                                                             Mark R. Thierman (NV SBN 8285)                      Bryan J. Cohen
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                             Joshua D. Buck (NV SBN 12187)                       Wynn Las Vegas, LLC
                                                             Leah L. Jones (NV SBN 13161)                        3131 Las Vegas Blvd. South
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                             THIERMAN BUCK, LLP                                  Las Vegas, NV 89109
                   Reno, NV 89511




                                                   13        7287 Lakeside Drive                                 Telephone: 702-770-2116
                                                             Reno, Nevada 89511                                  Fascimile: 702-770-1518
                                                   14
                                                             Telephone: (775) 284-1500                           Email: Bryan.Cohen@wynnlasvegas.com
                                                   15        Facsimile: (775) 703-5027
                                                             Email: mark@thiermanlaw.com                         Eugene Scalia
                                                   16        josh@thiermanlaw.com                                Joshua S. Lipshutz
                                                   17        leah@thiermanlaw.com                                Amanda C. Machin
                                                                                                                 GIBSON, DUNN & CRUTCHER LLP
                                                   18        Leon Greenberg                                      1050 Connecticut Avenue, N.W.
                                                             Dana Sniegocki                                      Washington, DC 11101
                                                   19        A Professional Corporation                          Telephone: (202) 955-8500
                                                   20        2965 South Jones Boulevard, #E-4                    Facsimile: (202) 467-0539
                                                             Las Vegas, NV 89146                                 Email: escalia@gibsondunn.com
                                                   21        Telephone: (702) 383-6085                           Email: jlipshutz@gibsondunn.com
                                                             Facsimile: (702) 385-1827                           Email: amachin@gibsondunn.com
                                                   22        Email: wagelaw@aol.com
                                                   23        Email: dana@overtimelaw.com                         Gregory J. Kamer
                                                                                                                 R. Todd Creer
                                                   24        James P. Kemp, Esq.                                 KAMER ZUCKER ABBOTT
                                                             Kemp & Kemp, Attorneys at Law                       3000 West Charleston Boulevard, Suite 3
                                                   25        7435 West Azure Drive – Suite 110                   Las Vegas, NV 89102-1990
                                                   26        Las Vegas, NV 89130                                 Telephone: (702) 259-8640
                                                             Telephone: (702) 258-1183                           Facsimile: (702) 259-8646
                                                   27        Facsimile: (702-258-6983                            Email: tcreer@kzalaw.com
                                                             Email: jp@kemp-attorneys.com
                                                   28


                                                                                                           -2-
                                                                                             REPRESENTATION STATEMENT
                                                        Case 2:13-cv-00109-APG-DJA Document 155 Filed 01/28/19 Page 14 of 14




                                                    1
                                                             Robin Potter, Esq.
                                                    2        Potter Bolaños, LLC
                                                             111 East Wacker Drive
                                                    3        Chicago, IL 60601                            Defendant Steve Wynn only
                                                             Telephone: (312) 861-1800
                                                    4                                                     William M. Sullivan , Jr.
                                                             Facsimile: (312) 861-3009
                                                             Email: robin@potterlaw.org                   Pillsbury Winthrop Shaw Pittman LLP
                                                    5
                                                                                                          1200 Seventeenth Street NW
                                                    6                                                     Washington, DC 20036
                                                                                                          Telephone: 202-663-8175
                                                    7                                                     Facsimile: 202-663-8007
                                                                                                          Email: wsullivan@pillsburylaw.com
                                                    8
                                                    9                                                     Philip R Erwin
Email info@thiermanbuck.com www.thiermanbuck.com




                                                                                                          Campbell & Williams
                                                   10                                                     700 S. 7th St.
                                                   11                                                     Las Vegas, NV 89101
          (775) 284-1500 Fax (775) 703-5027




                                                                                                          Telephone: 702-382-5222
              THIERMAN BUCK LLP




                                                   12                                                     Facsimile: 702-382-0540
                 7287 Lakeside Drive




                                                                                                          Email: Perwin@campbellandwilliams.com
                   Reno, NV 89511




                                                   13
                                                   14
                                                          Dated: January 28, 2019                         THIERMAN BUCK LLP
                                                   15
                                                   16
                                                                                                           By:   /s/Joshua D. Buck
                                                   17                                                            Mark R. Thierman
                                                   18                                                            Joshua D. Buck
                                                                                                                 Attorneys for Plaintiffs-Appellants
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                    -3-
                                                                                          REPRESENTATION STATEMENT
